Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
 Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.




EXHIBIT 10.4

SEVENTH AMENDMENT

SEVENTH AMENDMENT (this “Amendment”), dated as of July 17, 2008 to the AMENDED
AND RESTATED CREDIT AGREEMENT, dated as of June 14, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among PHARMANET DEVELOPMENT GROUP, INC. (f/k/a SFBC INTERNATIONAL, INC.) (the
“Borrower”), the Subsidiary Guarantors party thereto (the “Subsidiary
Guarantors”), the Lenders and other agents from time to time party thereto and
UBS AG, STAMFORD BRANCH, as Administrative Agent and Collateral Agent.

W I T N E S S E T H:

WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent are parties to the Credit Agreement, pursuant to which the
Lenders have made extensions of credit to the Borrower; and

WHEREAS, the Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement, and the Lenders are agreeable to such
request but only upon the terms and subject to the conditions set forth herein;

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1.

Definitions.  Terms defined in the Credit Agreement are used herein with the
respective meanings given to them therein.

Section 2.

Amendment to Section 1.01 of the Credit Agreement.  Section 1.01 of the Credit
Agreement is hereby amended by making the following changes to the definition of
“Consolidated EBITDA”:

(a)

deleting the word “and” at the end of clause (i) of that definition;

(b)

adding the following clauses (j) through (o) to follow clause (i) of that
definition:

“(j)

an amount not to exceed $*** (to be taken by June 30, 2008), representing
charges incurred for the Derivative Suit,

“(k)

an amount not to exceed $*** (to be taken by June 30, 2008), representing
charges incurred for the Class Action Suit,

“(l)

an amount not to exceed $*** (to be taken by December 31, 2008), representing
charges associated with the SEC Investigation,

“(m)

an amount not to exceed $*** (to be taken by December 31, 2008), representing
charges incurred for severance and other employee separation costs associated
with the 2008 Reduction in Force Severance Charge,

“(n)

an amount not to exceed $*** (to be taken by March 31, 2009), representing
charges associated with the FAS 146 Accrual,

“(o) an amount not to exceed $*** (to be taken by September 30, 2008),
representing charges incurred for severance and other employee separation costs











--------------------------------------------------------------------------------

associated with Borrower’s Corporate Business and which was previously part of
the permissible add-backs related to Borrower’s Early-Stage Business; and” and

(c)

adding the following new defined terms in appropriate alphabetical order:

(i)

“‘Derivative Suit’ shall mean the Federal Derivative Action as defined in the
First Quarter 10-Q.”

(ii)

“‘Class Action Suit’ shall mean the Federal Securities Actions as defined in the
First Quarter 10-Q.”

(iii)

“‘SEC Investigation’ shall mean the private investigation being conducted by the
Securities Exchange Commission as described in the First Quarter 10-Q.”

(iv)

“‘2008 Reduction in Force Severance Charge’ shall mean severance charges
recorded or to be recorded by the Borrower in connection with workforce
reductions in both the early stage segment and the late stage segment.”

(v)

“‘FAS 146 Accrual’ shall mean charges recorded or to be recorded by the Borrower
under SFAS 146 in connection with office closings in Washington, D.C, Florida,
North Carolina and Australia, related to the late stage segment.”

(vi)

“‘First Quarter 10-Q’ shall mean the Borrower’s Form 10-Q for the period ending
March 31, 2008 as filed with the Securities Exchange Commission on May 9, 2008.”

(vii)

“‘Seventh Amendment’ shall mean the Seventh Amendment, dated as of July 17,
2008, to this Agreement.”

(d)

by amending the definition of “Projected LTM EBITDA” to read its entirety as
follows:

“‘Projected LTM EBITDA’ shall mean, for any period of 12 consecutive fiscal
months of the Borrower, the Borrower’s projected Consolidated EBITDA for such
period as set forth in the budget provided in connection with the Fourth
Amendment through the period ending June 30, 2008 and in connection with the
Seventh Amendment for periods ending thereafter, as submitted to the
Administrative Agent in compliance with Section 5.01(g).”

Section 3.

Waivers.  Notwithstanding anything in the Credit Agreement to the contrary, the
Lenders hereby (a) waive (i) compliance with the requirements of Section
6.10(a), Section 6.10(b) and Section 6.10(c) of the Credit Agreement, solely
with respect to the fiscal quarter ended March 31, 2008, and (ii) any Default or
Event of Default that may have resulted from the failure of the Company to
comply with such requirements prior to the effectiveness of this Amendment.











--------------------------------------------------------------------------------

Section 4.

Amendment to Section 6.10(c) of the Credit Agreement.  Section 6.10(c) of the
Credit Agreement is hereby amended by deleting such Section in its entirety and
substituting in lieu thereof the following:

“(c)

Minimum Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed Charge
Coverage Ratio, for any Test Period ending during any period set forth in the
table below, to be less than the ratio set forth opposite such period in the
table below:

Period

Fixed Charge Coverage Ratio

September 30, 2006 to December 30, 2006

*** to ***

December 31, 2006 to June 29, 2007

*** to ***

June 30, 2007 to September 29, 2007

*** to ***

September 30, 2007 to December 30, 2007

*** to ***

December 31, 2007 to March 29, 2008

*** to ***

March 30, 2008 to June 29, 2008

*** to ***

June 30, 2008 to September 29, 2008

*** to ***

September 30, 2008 to December 30, 2008

*** to ***

December 31, 2008 and thereafter

*** to ***”




Section 5.

Conditions to Effectiveness.  This Amendment shall become effective on and as of
the date hereof upon the satisfaction of the following conditions precedent
(such date the “Amendment Effective Date”):

(a)

The Administrative Agent shall have received a counterpart of this Amendment
duly executed and delivered by the Borrower and the Required Lenders.

(b)

The Administrative Agent shall have received an Acknowledgment and Consent,
substantially in the form of Exhibit A hereto, duly executed and delivered by
each Guarantor.

(c)

The Administrative Agent shall have received all fees required to be paid and
all expenses for which invoices have been presented supported by customary
documentation (including reasonable fees, disbursements and other charges of
counsel to the Administrative Agent and fees and charges relating to this
Amendment).

Section 6.

Representations and Warranties.

The Borrower hereby represents and warrants to the Administrative Agent and each
Lender that (before and after giving effect to this Amendment):

(a)

No Default or Event of Default has occurred and is continuing.

(b)

Each of the representations and warranties made by the Loan Parties in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof as if made on and as of the date hereof, except for
any representation and warranty which is expressly made as of an earlier date,
which representation and warranty shall have been true and correct in all
material respects as of such earlier date.











--------------------------------------------------------------------------------

Section 7.

Limited Amendment.  This Amendment shall not constitute an amendment or waiver
of or consent to any provision of the Credit Agreement or any other Loan
Document not expressly referred to herein and shall not be construed as an
amendment, waiver or consent to any action on the part of the Borrower or the
Guarantors that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein.  Except
as expressly amended hereby, the provisions of the Credit Agreement and the Loan
Documents are and shall remain in full force and effect in accordance with their
terms.

Section 8.

Payment of Fees and Expenses.

(a)

The Borrower agrees to pay or reimburse the Administrative Agent for all of its
reasonable out-of-pocket costs and expenses incurred in connection with this
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

(b)

If the Amendment Effective Date occurs, the Borrower agrees to pay an amendment
fee to the Administrative Agent for the account of each Lender that has executed
and delivered this Amendment to the Administrative Agent on or prior to 5:00
p.m. New York time on July 17th, 2008, in an amount equal to ***% of the
Revolving Credit Commitment of such Lender.  Such amendment fee shall be payable
on July 18th, 2008.  The Borrower agrees that the amendment fee payable
hereunder is an amount due under the Credit Agreement for purposes of Section
8.01(b) thereof.

Section 9.

Miscellaneous.

(a)

Counterparts.  This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Amendment signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.  Delivery of an
executed signature page of this Amendment or of a Lender Consent Letter by
facsimile transmission shall be effective as delivery of a manually executed
counterpart thereof.

(b)

Binding Effect.  The execution and delivery of the Lender Consent Letter by any
Lender shall be binding upon each of its successors and assigns (including
assignees of its Loans in whole or in part prior to effectiveness hereof).

(c)

GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.











--------------------------------------------------------------------------------

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
 Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

         

PHARMANET DEVELOPMENT GROUP, INC.

 

 

 

 

By:  

/s/ John P. Hamill

 

Name:

Title:

John P. Hamill

Chief Financial Officer




         

UBS AG, STAMFORD BRANCH

 

as Administrative Agent  

 

 

 

 

By:  

/s/ Mary E. Evans

 

Name:

Title:

Mary E. Evans

Associate Director




 

By:  

/s/ Irja R. Otsa

 

Name:

Title:

Irja R. Otsa

Associate Director




 

Allied Irish Banks, plc

(NAME OF LENDER)

 

 

 

 

By:  

/s/ Norbert Galligan

 

Name:

Title:

Norbert Galligan

Vice President




 

By:  

/s/ Joanne Gibson

 

Name:

Title:

Joanne Gibson

Assistant Vice President




 

General Electric Capital Corporation

(NAME OF LENDER)

 

 

 

 

By:  

/s/ Andrew D. Moore

 

Name:

Title:

Andrew D. Moore

Duly Authorized Signatory




 

Sovereign Bank

 (NAME OF LENDER)

 

 

 

 

By:  

/s/ Arlene S. Pedovitch

 

Name:

Title:

Arlene S. Pedovitch

Vice President








DB1/62026475.1




--------------------------------------------------------------------------------




 

UBS Loan Finance LLC

(NAME OF LENDER)

 

 

 

 

By:  

/s/ Mary E. Evans

 

Name:

Title:

Mary E. Evans

Associate Director




 

By:  

/s/ Irja R. Otsa

 

Name:

Title:

Irja R. Otsa

Associate Director

 














--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

Reference is made to the Seventh Amendment, dated as of July 17, 2008 (the
“Amendment”), to the Amended and Restated Credit Agreement, dated as of June 14,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among PHARMANET DEVELOPMENT GROUP, INC. (f/k/a SFBC
INTERNATIONAL, INC.) (the “Borrower”), the Subsidiary Guarantors party thereto
(the “Subsidiary Guarantors”), the Lenders and other agents from time to time
party thereto and UBS AG, STAMFORD BRANCH, as Administrative Agent.  Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement are used herein as therein defined.

Each of the undersigned parties to the Credit Agreement and the Security
Agreement hereby (a) consents to the transactions contemplated by the Amendment
and (b) acknowledges and agrees that the guarantees and grants of security
interests made by such party contained in the Credit Agreement and the Security
Agreement are, and shall remain, in full force and effect after giving effect to
the Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of July 17, 2008.

         

PHARMANET DEVELOPMENT GROUP, INC.

 

 

 

 

By:  

/s/ John P. Hamill

 

Name:

Title:

John P. Hamill

Executive Vice President and

Chief Financial Officer

 

 

 

 

11190 BISCAYNE, LLC




 

By:  

PHARMANET DEVELOPMENT GROUP, INC.,

as its sole member

 

 

 

 

By:  

/s/ John P. Hamill

 

Name:

Title:

John P. Hamill

Executive Vice President and

Chief Financial Officer

 

 

 




         

CLINICAL PHARMACOLOGY

INTERNATIONAL, INC.

SFBC FT. MYERS, INC.

KEYSTONE ANALYTICAL, INC.

SOUTH FLORIDA KINETICS, INC.

TAYLOR TECHNOLOGY, INC.

 

 

 

 

By:  

/s/ John P. Hamill

 

Name:

Title:

John P. Hamill

Treasurer

 

 

 




.











--------------------------------------------------------------------------------




         

PHARMANET (C.A.), INC.

PHARMANET, INC., a Pennsylvania corporation

PHARMASITE, INC.

PHARMANET (P.A.), INC.

PHARMA HOLDINGS, INC.

 

 

 

 

By:  

/s/ John P. Hamill

 

Name:

Title:

John P. Hamill

Senior Vice President and Chief Financial

Officer

 

 

 

 

PHARMANET, LLC




 

By:  

PharmaNet, Inc., a Pennsylvania corporation, as its managing member

 

 

 

 

By:  

/s/ John P. Hamill

 

Name:

Title:

John P. Hamill

Senior Vice President and Chief Financial

Officer

 

 

 

 

PHARMASOFT, LLC




 

By:  

PharmaNet, LLC, as its sole member

 

 

 

 

By:  

/s/ John P. Hamill

 

Name:

Title:

John P. Hamill

Senior Vice President and Chief Financial

Officer

 

 

 












